DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 11th, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (U.S. Patent No. 11,069,588).
Regarding to claim 1, Oh teaches a semiconductor package, comprising:
a die on a substrate, the die having a first surface, a second surface opposite the first surface, and a sidewall surface coupling the first surface to the second surface (Fig. 3, die 210 on substrate 100, the die having a first surface, which is bottom surface, a second surface, which is top surface, and a sidewall surface coupling the first surface to the second surface);
a stress absorption material contacting the sidewall surface of the die (Fig. 3, column 17, lines 24-32, mold layer including element 310 contacting the sidewall surface of the die); and
a molding compound separated from the sidewall surface of the die by the stress absorption material (Fig. 3, element 300).
Regarding to claim 5, Oh teaches the stress absorption material contacts the second surface of the die (Fig. 3, the stress absorption material contacts the top surface of the die).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Patent No. 9,240,393) in view of Oh et al. (U.S. Patent No. 11,069,588).
Regarding to claim 1, Yu teaches a semiconductor package, comprising:
a die on a substrate, the die having a first surface, a second surface opposite the first surface, and a sidewall surface coupling the first surface to the second surface (Fig. 10, Fig. 12, a die 124 of die stack 120 on substrate 102, the die having a first surface, which is bottom surface, a second surface, which is top surface, and a sidewall surface coupling the first surface to the second surface);
a material contacting the sidewall surface of the die (Fig. 10, Fig. 12, element 128); and
a molding compound separated from the sidewall surface of the die by the stress absorption material (Fig. 12, element 140).
Yu does not disclose the material contacting the sidewall surface of the die is a stress absorption material.
Oh teaches a stress absorption material contacting the sidewall surface of the die (Fig. 3, mold layer including element 310, column 17, lines 24-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Oh to configure a stress absorption material as the material that contacting the sidewall surface of the die in order to prevent warpage.
Regarding to claim 5, Oh teaches the stress absorption material contacts the second surface of the die (Fig. 3, the stress absorption material contacts the top surface of the die).
Regarding to claim 6, Yu teaches a wire bond electrically coupling the die to the substrate (Fig. 12).
Regarding to claim 7, Yu teaches a portion of the wire bond is encapsulated by the molding compound (Fig. 12).
Regarding to claim 8, Yu teaches an entirety of the wire bond is encapsulated by the molding compound (Fig. 12).
Regarding to claim 9, Yu teaches a packaged system, comprising:
a semiconductor package on a printed circuit board (Fig. 12, column 3, line 18, semiconductor package on a printed circuit board 102), the semiconductor package comprising:
a die stack on a substrate, wherein the die stack comprises a plurality of dies and wherein two or more of the plurality of dies are offset from each other (Fig. 12, die stack 120);
a material encapsulating portion of the die stack (Fig. 12, element 128); and
a molding compound encapsulating the stress absorption material (Fig. 12, element 140).
Yu does not disclose a stress absorption material encapsulating the die stack.
Oh teaches a stress absorption material encapsulating the die (Fig. 3, mold layer including element 310, column 17, lines 24-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Oh to configure a stress absorption material encapsulating the die stack in order to prevent warpage.
Regarding to claim 13, Yu as modified results in for each of the plurality of dies, the stress absorption material encapsulates lateral sides of the die (Fig. 12, for each of the plurality of dies, the material encapsulates lateral sides of the die. As being modified, the material is stress absorption material).
Regarding to claim 14, Yu as modified results in the stress absorption material encapsulates top surfaces of the plurality of dies in the die stack (Oh, Fig. 3).
Regarding to claim 15, Yu teaches wire bonds coupling the plurality of dies to the substrate (Fig. 12).
Regarding to claim 16, Yu as modified results in for each wire bond, the stress absorption material encapsulates at least one portion of the wire bond (Fig. 12, for each wire bond, the encapsulates at least one portion of the wire bond, As being modified, the material is stress absorption material). 
Regarding to claim 17, Yu as modified results in for each wire bond, the stress absorption material encapsulates an entirety of the wire bond (Fig. 12, for each wire bond, the material encapsulates an entirety of the wire bond, As being modified, the material is stress absorption material). 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Patent No. 9,240,393) and Oh et al. (U.S. Patent No. 11,069,588), as applied to claim 1 above, further in view of Kim et al. (U.S. Patent Application Publication No. 2008/0315379).
Regarding to claim 2, Yu as modified does not explicitly disclose a Young's modulus of the stress absorption material is lower than a Young's modulus of the molding compound. Kim discloses a Young's modulus of the stress absorption material is lower than a Young's modulus of the molding compound ([0034], lines 7-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Kim to configure a Young's modulus of the stress absorption material to be lower than a Young's modulus of the molding compound in order to increase stress reduction efficiency.
Regarding to claim 3, Yu as modified is silent as to the value of Young's modulus. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the Young's modulus of the stress
absorption material to be less than or equal to 3 Gigapascals in order to stress reduction efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Patent No. 9,240,393) and Oh et al. (U.S. Patent No. 11,069,588), as applied to claim 1 above, further in view of Kim et al. (U.S. Patent Application Publication No. 2008/0315379).
Regarding to claim 10, Yu as modified does not explicitly disclose a Young's modulus of the stress absorption material is lower than a Young's modulus of the molding compound. Kim discloses a Young's modulus of the stress absorption material is lower than a Young's modulus of the molding compound ([0034], lines 7-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Kim to configure a Young's modulus of the stress absorption material to be lower than a Young's modulus of the molding compound in order to increase stress reduction efficiency.
Regarding to claim 11, Yu as modified is silent as to the value of Young's modulus. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the Young's modulus of the stress
absorption material to be less than or equal to 3 Gigapascals in order to stress reduction efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 4, the prior art fails to anticipate or render obvious the claimed limitations including “the stress absorption material comprises a photoresist material” in combination with the limitations recited in claim 1.
Regarding to claim 12, the prior art fails to anticipate or render obvious the claimed limitations including “the stress absorption material comprises a photoresist material” in combination with the limitations recited in claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828